 



Exhibit 10.4
ASSET TRANSFER AGREEMENT
     This Asset Transfer Agreement (this “Agreement”) is made as of June 23,
2005 by and between Mindset Biopharmaceuticals (USA), Inc., (hereafter
“Assignor”), a corporation existing under the laws of the State of Delaware,
having an office at 535 W. 34th Street, Suite 206A, New York, NY 10001, and
Intellect Neurosciences, Inc., a Delaware corporation, having a place of
business at 465 West 23rd Street, Apt I2-J, New York, New York 10001
(“Assignee”). Assignor and Assignee are referred to collectively in this
Agreement as the “Parties.” Certain other capitalized terms used in this
Agreement are defined in Section 1 hereto.
     WHEREAS Assignor is the owner or exclusive licensee under the Licenses
being assigned hereunder of the Trademarks, the Patents and Patent Applications,
the Know-How, and the Inventions (collectively the “Assets”).
     WHEREAS, Assignee, is desirous of acquiring the entire right, title and
interest of Assignor in and to said Assets;
     WHEREAS, from time to time on the understanding that the Parties would
enter into an agreement on terms substantially similar to this Agreement, the
principal stockholders of Assignee advanced certain amounts to Assignor to pay
filing fees and legal fees with respect to the prosecution of certain patent
rights to prevent the lapse of such patents; and
     WHEREAS, for the consideration set forth below, Assignor wishes to sell,
assign, convey and transfer to Assignee all of the Assignor’s right, title and
interest to and in the Assets, all subject to the provisions of this Agreement
as more fully set forth below.
     NOW, THEREFORE, TO ALL WHOM IT MAY CONCERN, BE IT KNOWN, that for good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:
     1. Definitions.
          (a) “Acceleration Event” means (i) the liquidation, termination of
existence, dissolution or the appointment of a receiver or custodian for the
Assignor or any part of its property if such appointment is not terminated or
dismissed within thirty (30) days, (ii) the institution against the Assignor of
any proceedings under the United States Bankruptcy Code or any other federal or
state bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, which proceeding is not dismissed
within thirty (30) days of filing; (iii) the institution by the Assignor of any
proceedings under the United States Bankruptcy Code or any other federal or
state bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally or the making by the Assignor of a
composition or an assignment or trust mortgage for the benefit of creditors or
(iv) any claim or proceeding relating to or arising out of or referencing in any
way the transactions contemplated by this Agreement the Ancillary Agreements, or
any actions taken by any party in anticipation thereof (collectively, the
“Transactions”), in any forum, against Assignor or any of its current or former
officers, directors, stockholders, agents, representatives, advisors, successors
or

 



--------------------------------------------------------------------------------



 



assigns, or Assignee or any of its current or former officers, directors,
stockholders, agents, representatives, advisors, successors or assigns or any
party related to the Transactions.
          (b) “Ancillary Agreements” shall have the meaning set forth in
Section 4 of this Agreement.
          (c) “Annex I Claims” shall have the meaning set forth in Section 2 of
this Agreement.
          (d) “Annex II Claims” shall have the meaning set forth in Section 2 of
this Agreement.
          (e) “Annex III Claims” shall have the meaning set forth in Section 2
of this Agreement.
          (f) “Annex I Claim Reduction” means the initial reduction of the
Original Principal Annex I Amount by 30% at the Effective Date.
          (g) “ANTISENILIN” means any “free-end specific” antibody molecule that
could be developed under the Patents.
          (h) “Assets” means the Licenses, Patents, Patent Applications,
Trademarks, Know-How and Inventions.
          (i) “Chain” shall have me meaning set forth in Section 2 of this
Agreement.
          (j) “Claims” shall have the meaning set forth in Section 2 of this
Agreement.
          (k) “Claims Milestones” means the First Claims Milestone and the
Second Claims Milestone.
          (l) “Effective Date” means the date on which Assignee acquires at
least 90% of $1,277,438.37 ($1,149,694.53) principal amount of Annex I Claims or
such lesser amount as Assignee agrees to accept in its sole discretion and
provides written notice of such acquisition to Assignor.
          (m) “First Claims Milestone” means a reduction of the Original
Principal Annex I Amount, in addition to the Annex I Claim Reduction, of 10% on
June 23, 2007, provided that an Acceleration Event does not occur before such
date.
          (n) “Inventions” means those inventions described in and claimed in
the Patents and Patent Applications.
          (o) “Know-How” means all proprietary inventions, technology, trade
secrets, know-how, procedures, reagents, chemicals, data, and biological
materials developed by Assignor or other information, in each case that relate
to the Trademarks, Patents, Patent Applications, Inventions, Licenses or
technology covered by the Licenses and that (a) have been

 



--------------------------------------------------------------------------------



 



reduced to writing or stored electronically or are to another tangible form or
(b) relate to FDA submissions or other regulatory, development or
commercialization activities.
          (p) “Licenses” means those licenses listed on Schedule A hereto.
          (q) “Maturity Date” means June 23, 2008.
          (r) “Mindgenix” shall have the meaning set forth in Section 2 of this
Agreement.
          (s) “Mindset Ltd.” shall have the meaning set forth in Section 2 of
this Agreement.
          (t) “NYU License” shall have the meaning set forth in Section 3 of
this Agreement.
          (u) “Original Principal Annex I Amount” means the aggregate principal
amount of the claims listed on Annex I hereto in the amount of $1,277,438.37.
          (v) “OXIGON” means Indole-3-propionic acid.
          (w) “Patents” means those patents identified in Schedule B attached
hereto and all divisional, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents in the US and in all
foreign countries.
          (x) “Patent Applications” means those patent applications set forth on
Schedule C attached hereto.
          (y) “Person” means any individual, corporation, general partnership,
limited partnership, limited liability company, trust, association, firm,
organization, company, business, entity, union, society or governmental body.
          (z) “SAMSF License” shall have the meaning set forth in Section 3 of
this Agreement.
          (aa) “Second Claims Milestone” means a reduction of the Original
Principal Annex I Amount, in addition to the Annex I Claim Reduction and the
First Claims Milestone, by 10% on the Maturity Date, provided that an
Acceleration Event does not occur before such date.
          (bb) “Specified Products” means ANTISENILIN and OXIGON.
          (cc) “Taconic Farms Litigation” shall have the meaning set forth in
Section 2 of this Agreement.
          (dd) “Trademarks” means the trademarks and the goodwill symbolized by
the trademarks, set forth on Schedule C attached hereto.

 



--------------------------------------------------------------------------------



 



          (ee) “Transactions” shall have the meaning set forth in Section 1 of
this Agreement.
     2. Sale and Assignment. On the terms and conditions and other provisions of
the Ancillary Agreements, on the Effective Date, in consideration of:
          (i) Assignee’s agreement to purchase, and reduce the Original
Principal Annex I Amount by 30%, provided the foregoing amount shall be 40% if
Assignor achieves the First Claims Milestone, provide further, that the
foregoing amount shall be 50% if the Assignor achieves the Second Claims
Milestone, the claims against Assignor set forth on Annex I to this Agreement
(the “Annex I Claims”) and to defer the Assignor’s obligation to pay the
remaining balance of the Annex I Claims until the Maturity Date;
          (ii) Assignee’s agreement to reduce the principal amount of $743,282
by 50%, claims against Assignor set forth on Annex II to this Agreement (the
“Annex II Claims”) and to defer the Assignor’s obligation to pay the remaining
balance of the Annex II Claims until the Maturity Date, all subject to certain
on-going discussions between Mindset Biopharmaceuticals ‘ Ltd. (“Mindset Ltd”)
and Assignee resulting in the consummation of an agreement, on certain terms and
conditions acceptable to Assignee in its sole and absolute discretion, pursuant
to which Assignee will acquire such Annex II Claims from Mindset Ltd.;
          (iii) Assignee’s agreement to purchase and to defer Assignor’s
obligation to pay the claims in the principal amount of at least $1,634,000
listed on Annex III to this Agreement until the Maturity Date (the “Annex III
Claims” and, together with the Annex I Claims and the Annex II Claims, the
“Claims”);
          (iv) Assignee’s assumption of certain of the indebtedness listed on
Annex IV in the aggregate amount of $1,623,730 and Assignee’s obtainment, on
behalf of Assignor, of the release of all obligations of Assignor relating to
such indebtedness, all subject to certain on-going discussions between each of
the respective creditors set forth on Annex IV and Assignee resulting in the
consummation of agreements between each such creditor and Assignee on such terms
as Assignee shall negotiate with each such creditor in its sole discretion;
provided that the failure of Assignee to consummate an agreement with any one,
more or all of such creditors shall not constitute a default under this
Agreement;
          (v) Assignee’s assumption of certain obligations of Assignor under the
Licenses;
          (vi) Assignee’s agreement use reasonable efforts to cause Daniel Chain
(“Chain”), for a minimum of six (6) months, subject to extension for an
additional six months at the option of the Assignee, to allocate up to 20% of
his business time to Assignor with no further accrual of salary by Assignor,
provided that, notwithstanding the foregoing, the Parties agree that the failure
of the foregoing to occur shall, in no event, constitute a default under this
Agreement;
          (vii) the Assignee’s agreement that, provided that Chain executes an
employment contract with Assignee, substantially in the form attached hereto as
Exhibit A,

 



--------------------------------------------------------------------------------



 



before October 1, 2005, the Maturity Date shall be extended, day for day, for
each day Chain serves as an employee of the Assignee, subject to the occurrence
of an Acceleration Event;
          (viii) the amount of $60,405,47 listed on Annex V previously advanced
by or on behalf of Assignee;
          (ix) Assignee’s agreement to execute a Letter Agreement with
Mindgenix, Inc. in the form attached hereto as Exhibit B: and
          (x) Assignee’s agreement to fund up to $10,000 in patent and patent
related cost related to the development of Increasing Bruin Glucose Utilization:
(US Patent 09/868,501); the Assignor (i) agrees to toll the applicable statute
of limitations period with respect to any action or proceeding relating to or
arising out of the Claims, and (ii) will sell and transfer to Assignee and
Assignee will purchase from Assignor, all of the following Assets:
          (a) all of Assignor’s rights and interest as of the Effective Date in
and to the Patents;
          (b) all of Assignor’s rights and interest as of the Effective Date in
and to the Patent Applications;
          (c) all of Assignor’s rights and interest as of the Effective Date in
and to the Trademarks;
          (d) all of Assignor’s rights and interests as of the Effective Date in
and to the Licenses;
          (e) all of Assignor’s rights and interest as of the Effective Date in
and to the Know-How relating to any of the other Assets being transferred
hereunder;
          (f) all of Assignor’s rights and interest as of the Effective Date in
and to the Inventions; and
          (g) all finished product inventories, work-in-process inventories,
product-in-transit inventories and other inventories of the Assets that are
owned by Assignor as of the Effective Date.
     3.  Consents. On the Effective Date, Assignor shall deliver the following
consents:
          (a) a consent from New York University for the assignment of that
certain License Agreement dated as of August 10,1998, as amended (the “NYU
Licensed”); and
          (b) a consent from South Alabama Medical Science Foundation for the
assignment of that certain Research and License Agreement dated as of August 10,
1998, as amended (the “SAMSF License”).

 



--------------------------------------------------------------------------------



 



     4. Ancillary Agreements. On the Effective Date, the Parties shall enter
into the following additional agreements (the “Ancillary Agreements”):
          (a) an Assignment of Patent and Patent Rights in the form attached
hereto as Exhibit C;
          (b) an assignment of Trademarks in the form attached hereto as
Exhibit D;
          (c) an assignment of Licenses in the form attached hereto as
Exhibit E;
          (e) if consent to assign the NYU License has not been obtained, a
sublicense to the NYU License, in a form acceptable to Assignee; and
          (f) if consent to assign the SAMSF License has not been obtained, a
sublicense to the SAMSF License, in a form acceptable to Assignee.
     5. Representations, Warranties and Covenants
          (a) Assignor represents and warrants to Assignee as follows:
               (i) Except as set forth in Section 5(b), as of the Effective
Date, Assignor will have good and valid title to the Assets.
               (ii) Each of the Patents and Patent Applications is owned solely
by Assignor, or in the case of the Licenses, owned by the licensor(s) and
exclusively licensed to Assignor. Assignor has made available to Assignee copies
of the Patents and Patent Applications, and has supplied to Assignee copies of
the patent applications included in the Patents that are not publicly available
as of the date of this Agreement. To Assignor’s knowledge, there are no
intellectual property rights owned or controlled by any third party necessary to
make, use, sell, offer for sale and import the Specified Products, as they
currently exist, other than (A) those intellectual property rights licensed to
Assignor under the Licenses and (B) those rights which are to be transferred,
licensed, assigned or sublicensed to Assignee pursuant to this Agreement or any
of the Ancillary Agreements. Seller has received no written claim of
infringement of any intellectual property rights of any Person arising out of
the development, manufacture, use, sale, offer for sale or import of the
Specified Products by Assignor, except for claims of infringement that have been
abandoned or resolved. To Assignor’s knowledge, Assignor has complied with its
obligation under 37 CFR §l,56(a) to disclose to the United States Patent and
Trademark Office, during the pendency of any United States patent application
included in the Patents, information known to Assignor to be material to the
patentability of the pending claims in such application. Seller has not granted
any Person a license that is currently in effect in, to or under any of the
Patents for any purpose.
               (iii) None of the Patents is involved in any interference or
opposition proceeding, and, to Assignor’s knowledge, no such proceeding is being
threatened with respect to any of fee Patents or Trademarks.

 



--------------------------------------------------------------------------------



 



               (iv) Assignor has disclosed trade secrets of Assignor included in
the Know-How only to Persons that have executed written confidentiality
agreements governing the use or disclosure of such trade secrets, except to the
extent Assignor disclosed such information in connection with making filings
related to any Assets or Specified Products with governmental or regulatory
authorities.
               (v) Assignor has required all professional and technical
employees who provided services to Assignor in connection with the Specified
Products, the Patents, the Trademarks or the Know-How to execute agreements
under which such employees were required to convey to Assignor ownership of all
inventions and developments conceived or created by them in the coarse of their
employment with Assignor. To Assignor’s knowledge, none of the activities of
Assignor’s professional and technical employees who are providing services to
Assignor in connection with the Specified Products, the Patents, the Trademarks
and the Know-How is violating any agreement between any such employees and their
former employers.
          (b) Assignee acknowledges and agrees that the Licenses may be in
default and may have been breached by the Assignor and that the consent of the
licensors thereto will be required for any such assignment of a License,
Assignor covenants and agrees to cooperate with Assignee in seeking to obtain
such consents to assign the Licenses and waivers of the License breaches. The
foregoing notwithstanding, Assignee acknowledges and agrees that there is no
assurance that any required consents or waivers under the Licenses listed in
Section 3 hereto will be obtained or that the licensors, even if they do grant
such consents or waivers will not require payments or unfavorable modifications
to the Licenses for granting the waivers or consent, and Assignee shall have no
recourse against Assignor in any such event. In the event that such required
consents or waivers under the Licenses listed in Section 3 hereto are obtained,
Assignee hereby assumes all of Assignor’s obligations under such Licenses and
hereby indemnifies Assignor from any liabilities arising under such Licenses.
          (c) In event of an Acceleration Event, all amounts then owed by the
Assignor with respect to the Claims shall become immediately due and payable;
provided that, if no Acceleration Event has occurred on or before December 31,
2013, the Assignee shall extinguish all obligations of the Assignor arising from
or related to the Claims.
     6. Further Assurances. At any time and from time to time after the date
hereof, at the request of the Assignee, and without further consideration,
Assignor will execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation as may be reasonably requested in order
to more effectively transfer, convey and assign, to Assignee and to confirm the
Assignee’s title to the Assets and to effectuate and consummate the transactions
contemplated in this Agreement.
     7. Counterparts. This Agreement may be executed in several counterparts,
each of which will constitute an original and all of which, when taken together,
will constitute one agreement.

 



--------------------------------------------------------------------------------



 



     8. No Recourse. The Parties acknowledge and agree that neither shall have
recourse against the officers, directors or stockholders of the other, in their
capacity as such, with respect to the transactions contemplated by this
Agreement.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Asset Transfer Agreement
to be signed as of the date first written above.

                  Assignor:
 
                MINDSET BIOPHARMACEUTICALS (USA) INC.,
 
           
 
  By:   /s/ Daniel Chain
 
Name: Daniel Chain    
 
      Title: President & CEO    
 
                Assignee:
 
                INTELLECT NEUROSCIENCES, INC.
 
           
 
  By:   /s/ Mark S. Germain    
 
     
 
Name: Mark S. Germain    
 
      Title: Vice Chairman    

 



--------------------------------------------------------------------------------



 



Schedule A
Licenses and Licensed Patents

                                              PATENT   PATENT   FILE/GRANT    
NAME   PATENT TITLE   COUNTRY   APPL NO   NO   DATE   Ownership  
MELATONIN
  Use of Melatonin to Prevent Cytotoxic Effects of Amyloid Beta Protein   USA  
          5,958,964     09-28-1999   New York University and the University of
South Alabama. Exclusively licensed to Mindset, August 10, 1998.
 
                               
MELATONIN
  Melatonin Method for Delaying the Onset of Alzheimer’s Disease and for
Treatment or Delaying the Onset of Other Amyloidosis- Related Diseases/
Disorders   USA             6,274,615     08-14-2001   New York University and
the University of South Alabama. Exclusively licensed to Mindset, August 10,
1998.
 
                               
OXIGON®
* Manufacturing process, improvements and materials: developed under Service
Agreement with Carbogen from June 2002.
  Uses For lndole-3-Propionic Acids and Salts and Esters Thereof   USA          
  6,395,768     05-28-2002   New York University and the University of South
Alabama. Exclusively licensed to Mindset, August 10, 1998.
 
      Australia             757,925     06-26-2003    
 
      New Zealand             506,260     08-9-2003    
 
      India             193,892     08-28-2004    
 
      China             153168     04-28-2004    
 
      Eurasia             5244     12-30-2004    
 
      Hong Kong             1,036,588     02-25-2005    
 
      Brazil   PI9908165-2           02-23-1999    
 
      Canada     2,321,455             02-23-1999    
 
      Europe     99908381.9             02-23-1999    
 
      Israel     137848             02-23-1999    
 
      Japan     2000-532118             02-23-1999    
 
      Mexico     8216                 02-23-1999

 



--------------------------------------------------------------------------------



 



Schedule B
Patents and Patent Applications

                                  NAME   PATENT TITLE   COUNTRY     PATENT APPL
NO   PATENT NO   FILE/GRANT DATE      
ANTISENILIN®
  DNA Encoding Recombinant Antibody Molecules End-Specific For Amyloid -Beta
Peptides Pharmaceutical Compositions and Methods of Use Thereof   USA    
60/041,850     expired   4/9/1997    
 
      PCT/USA     PCT/US98/06900   expired   4/9/1998    
 
      Australia           743827       5/23/2002    
 
      Canada     2286305             4/9/1998    
 
      China           CN1177616     12/1/2004    
 
      Europe     9818035.1             4/9/1998    
 
      Israel     132262             4/9/1998    
 
      Japan     543043/1998             4/9/1998    
 
      New Zealand           337765       5/23/2002    
 
  Specific Antibodies To Amyloid Peptide Beta, Pharmaceutical Compositions and
Methods of Use Thereof   USA     10/084,380             2/28/2002    
 
      PCT/USA     PCT/US02/31590   expired   10/21/2002    
 
      Australia     2002367734             10/21/2002    
 
      China                   10/21/2002    
 
      Europe     2807019.1             10/21/2002    
 
      Japan     2003-572597             10/21/2002    
 
      South Africa     2004/9186             10/21/2002    
RECAL-VAX
  Chimeric Peptides as Immunogens Antibodies Thereto, and Methods for
lmmunization Using Chimeric Peptides or Antibodies   USA     60/169,687    
expired   12/8/1999    
 
      USA     09/731,899             12/8/2000    
 
      PCT     PCT/US00/33203   expired   12/8/2000    
 
      Australia     27256/01             12/8/2000    
 
      Canada     2393763             12/8/2000    
 
      China     8181373             12/8/2000    
 
      Europe     990195             12/8/2000    
 
      Israel     149976             12/8/2000    
 
      Japan     2001-543601             12/8/2000    
 
      New Zealand           519624       5/10/2004    
 
      South Africa           2002/5032       11/26/2003    
EP-TEST
  Peptides and Methods of Screening Immunogenic Peptide Vaccines Against
Alzheimer’s Disease in which T-Cell Epitopes are Reduced   USA     10/619,454  
          7/16/2003    
 
      USA     60/396,245     expired   7/17/2002    
 
      PCT     PCT/US03/22280   expired   7/16/2003    

 



--------------------------------------------------------------------------------



 



                                  NAME   PATENT TITLE   COUNTRY   PATENT APPL NO
  PATENT NO   FILE/GRANT DATE      
 
      Australia     2003256578             7/16/2003    
 
      Canada     2493119             7/16/2003    
 
      Europe     3764759.1             7/16/2003    

 



--------------------------------------------------------------------------------



 



Schedule C
Trademarks
1. ANTISENILIN®
2. OXIGON®

 



--------------------------------------------------------------------------------



 



Annex I
Claims

                  CREDITOR NAME   ADDRESS   SERVICE PROVIDED     $ AMOUNT    
Appleyard Lees Ltd
  Hugh-Sherrard Smith Esq.,
Appleyard Lees Ltd, 5th Floor,
8 St Paul’s Street, Leeds, LSI
2LE, United Kingdom   Trademarks     15,013.00  
 
               
Browdy & Neimark PLLC
  Roger. L Browdy Esq, Browdy & Neimark
PLLC, 624 Ninth
Street, N.W., Washington DC
2001-5303 U.SA.   Patents     19,815.00  
 
               
Cerebricom Oy Ltd
  c/o Issac Jabbour Esq, D&B
International Receivable
Management Services 305
Fellowship Road Suite 100, Mt.
Laurel, NJ 08054, Cerebricom
Oy Ltd, (Microkatu 1, 70210
Kuopio, Finland)   OXIGON Testing     26,156.36  
 
               
Cerep S.A.
  Ms Francoise POIRAULT,
Administrative Affairs
Manager, Le Boi Leveque B.P.
86600 CELLE L’EVESCAUT FRANCE   OXIGON Testing     35,978.00  
 
               
Eitan Law Group
  11 Hamenofim
Street Ackerstein Tower B
P.O. Box 2081
Herzlia Industrial Zone, 46120
Israel   Patents     76,212.00  
 
               
Professor Zelig Eshar, Ph.D
  Professor and Head of
Department, Department of
Immunology, Rebovot, 76100, Israel   Consulting     10,000.00  
 
               
Finorga S.A.
  Ms. Veronique Rossilhol,
Finorga SA, 497 Route de
Givors, BP 9 38670 Chasse sur
Rhõne, France   OXIGON
Manufacture     20,000.00  
 
               
Gregory Fryer Associates Ltd
  Ms. Sarah Fryer, Gregory Fryer
Associates Ltd, e-space south,
St. Thomas Place, Cambridgeshire Business Park,
Ely, Cambridge CB7 4EX
United Kingdom   European
Regulatory     7,498.44  

 



--------------------------------------------------------------------------------



 



                  CREDITOR NAME   ADDRESS   SERVICE PROVIDED     $ AMOUNT    
Goulston & Storrs LLP*
* the balance the claim is being treated under Annex IV.
  Steven J. Snyder, Esq.,
Goulston & Storrs LLP, 400
Atlantic Avenue Boston,
Massachusetts 02110-3333
USA   US Legal     274,422.00  
 
               
Anthony P Hart Associates Ltd
  Mr. Anthony P. Hart,
“Seagulls”, 3 Chelmswood
Avenue, Goring-by-Sea,
Sussex, BN12 4QP, United Kingdom   OXIGON
Consulting     3,629.00  
 
               
Huntingdon Life Sciences
Ltd
  Ms. Beth James, Credit Control
Manager (HLS), Huntingdon,
Research Centre, Woolley
Road, Alconbury, Huntingdon,
Cambridgeshire PE28 4HS
United Kingdom   OXIGON Testing     54,417.00  
 
               
Kendle Utrecht
  Annette Boersen, Business
Development Executive,
Kendle Clinical Pharmacology
Unit, Bolognalaan 40, 3584 CJ
Utrecht, The Netherlands   OXIGON Clinical
Preparations     224,264.00  
 
               
Kost Forer Gabbay & Kasierer — Ernst & Young
  Mr. Yoram Wilamowski
3 Aminadav St.,
Tel - Aviv, 67067
Israel   U.S. Accounting   $ 19329.50  
 
               
King’s College London
  9th Floor, Capital House, 42,
Weston Street, London SB1
3QD   BrainSelect
terminated license     211,345.00  
 
               
Miller, Canfield, Paddock AND Stone, P.LL.C.
  Geoffrey M. Chinn, Miller
Canfield, 1450, Broadway, 41st
Floor, New York, New York
10018   US Legal     4,243.00  
 
               
NHR Associates Ltd.
  Norman H Rogers PhD, ARCS,
FRSC, Technical Director, 22
NHR Associates Ltd, Comptons
Lane, Horsham, West Sussex
RH13 5NY, United Kingdom   OXIGON
Consulting     8,539.67  

 



--------------------------------------------------------------------------------



 



                  CREDITOR NAME   ADDRESS   SERVICE PROVIDED     $ AMOUNT    
Nupharm Laboratories Ltd
  Steve Tickle, NuPharm, 2
Newtech Square Deeside
Industrial Park, Flintshire CH5
2NT United Kingdom   OXIGON Formulation     6,618.18  
 
               
Ropes & Gray LLP
  Paul M. Kinsella, Ropes &
Gray, One International Place,
Boston, MA 02110-2624   US Legal     91,979.00  
 
               
Palmer & Dodge LLP
  Edward J. McClelland, Palmer
& Dodge, Receivables
Manager, 111 Huntington
Avenue at Prudential Center   US Legal     23,434.00  
 
               
Perelson Weiner LLP
  Rita Ng, Perelson Weiner, One
Dag Hammarskjold Plaza, New
York, NY 10017-2286   US Accounting     10,210.00  
 
               
Prova (R&D) LTD
  J.M. Rennie, Prova, Units 1-4,
Craven Court, Stanhope Road,
Camberley, Surrey, GU15
3BW, United Kingdom   OXIGON Formulation     39,807.92  
 
               
Salamandra LLC
  Karin. K. Kook, Ph.D.
Managing Director,
Salamandra, 4600, Park
Avenue Suite 100, Chevy  
Chase, MD, USA 20815   FDA Regulatory     101,068.92  
 
               
Taylor Wessing LTD.
  Simon Walker, 24 Hills Road
Taylor Wessing, Cambridge
CB2 IJW United Kingdom   UK Legal     915.00  
 
                  TOTAL Reductions below Assignee (NewCo) & Assignor (OldCo)
1,277,438.37    
 
               
30% Reduction Inc. Trade
            383,231.51  
 
               
Balance Remaining =
            894,206.86  
 
                 
 
               
40% Reduction Inc. Trade
            510,975.35  
 
               
Balance Remaining =
            766,463.02  
 
                 

 



--------------------------------------------------------------------------------



 



                  CREDITOR NAME   ADDRESS   SERVICE PROVIDED     $ AMOUNT    
 
               
50% Reduction Inc. Trade
            638,719.19  
 
               
Balance Remaining =
            638,719.19  
 
                 

 



--------------------------------------------------------------------------------



 



Annex II
Claims

                  CREDITOR NAME   ADDRESS   SERVICE PROVIDED     $ AMOUNT    
Mindset
BioPharmaceuticals
Ltd
  c/o Joseph Avneri, Fohman
Avneri & Co.,38 Keren
Hayesod St Jorusalem 92-149
Israel   Research and Development     743,282.00    
TOTAL
            743,282.00    
 
               
50% Reduction Ltd. Trade
            371,641.00  
 
               
Balance Remaining =
            371,641.00  
 
                 

 



--------------------------------------------------------------------------------



 



Annex III
Claims

         
CREDITOR NAME
    $ AMOUNT    
 
       
Daniel Chain Loans
    280,000.00  
Daniel Chain Salary*
    330,000.00  
Mindset Limited Loans
    375,000.00  
Mark Germain**
    649,000.00      
TOTAL LIABILITY
    1,634,000.00    

  *   To have been paid out of future financing of Assignor   **   Reflects
amount accrued by Assignor; Mark Germain claims a larger amount is owed.

 



--------------------------------------------------------------------------------



 



Annex IV
Claims

                  CREDITOR NAME   ADDRESS   SERVICE PROVIDED     $ AMOUNT    
Goulston & Storrs LLC
  Steven J. Snyder, Esq., 400
Atlantic Avenue Boston,
Massachusetts 0211 0-3333   US Legal     192,095.00  
 
               
MPI Research, Inc.
  Andy Dumpis, CAO, Treasurer,
54943 North Main Street,
Mattawan, MI 49071 -9399  
USA   OXIGON Testing     92,000.00  
 
               
CarboGen Holding AG
  Dr. Michael Ahrweiler,
Schachenallee 29, CH-5001
Aarau, Switzerland   OXIGON
Manufacture     223,500.00  
 
               
New York University
  Abram M. Goldfinger,
Executive Director, Industrial
Liaison/Technology Transfer,
New York University, 650 First
Avenue, 6th Floor, New York,
NY 10016   Beta-Vax
Terminated License     291,135.00  
 
               
Institute for the Study of Aging
  Sue Reynolds, ISOA, 1414
Avenue of the Americas Suite
1502, New York, NY 10019   OXIGON Testing     570,000.00  
 
               
Wind River Partners LLC*
  Harvey L. Kellman, Managing
Director, Wind River Partners,
LLC, P.O. Box 344, Morris
Plains, New Jersey 07950   Consulting     255,000.00  
 
                   
TOTAL
            1,623,730.00    

  *   Accrued unpaid monthly retainer

 



--------------------------------------------------------------------------------



 



Annex V
Claims

                              $ AMOUNT PAYEE   DATE   SERVICE   PAID  
Advance for payment of MindGenix Otsuka Study
  2/23/2005   MindGenix     25,000.00  
Eitan Pearl Latzer Cohen Zedek LLP
  3/2/2005   Patents     775.00  
Premium Assignment
  3/21/2005   D&O Insurance     814.79  
Premium Assignment
  3/21/2005   D&O Insurance     814.79  
Pearl Cohen Zedek .
  4/7/2005   Patents     1,246.05  
Dr. Cheryl-Fitzer Attas
  4/15/2005   Patents     2,000.00  
Browdy & Neimark
  5/4/2005   Patents     1,430.00  
Premium Assignment
  5/13/2005   D&O Insurance     4,289.46  
Pearl Cohen Zedek
  5/23/2005   Patents     1,258.91  
Office Suite Office Group
  5/7/2005   Rent     1,606.00  
State Insurance Fund
  5/7/2005   Employee Disability     1,957.88  
Premium Assignment
  5/10/2005   D&O Insurance     2,236.29  
Pearl Cohen Zedek
  6/7/2005   Patents     16,976.30    
Total paid for Mindset/MindGenix Benefit =
            60,405.47    

 